DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-27 were originally filed December 15, 2020.
	The amendment received March 1, 2021 cancelled claims 1-27 and added new claims 28-44.
	The amendment received March 23, 2022 amended claim 41 and added new claims 45-55.
	The amendment received August 5, 2022 amended claim 41 and canceled claims 45-48, 54, and 55.
	Claims 28-44 and 49-53 are currently pending.
	Claims 41, 50, 52, and 53 are currently under consideration.

Election/Restrictions
Applicants elected, without traverse, Group II (claims 41 and 45-55) in the reply filed on March 23, 2022. Claims 28-40 and 42-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Applicants elected, without traverse, WT C. elegans LITE-1 and a pharmaceutically acceptable carrier in the reply filed on March 23, 2022. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 49, 51, 54, and 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Please note: applicants elected a subgenus of “pharmaceutically acceptable carrier”. Therefore, the subgenus was searched.

Priority
The present application is a CON of 16/349,448 filed May 13, 2019 (now U.S. Patent 10,864,153) which is a 371 (National Stage) of PCT/US2017/061305 filed November 13, 2017 which claims the benefit of 62/421,672 filed November 14, 2016.

Withdrawn Objections
The objection to claim 41 regarding “contacting skin of a subject” should read “contacting the skin of a subject” or “contacting a subject’s skin” is withdrawn in view of the amendment received August 5, 2022.  

The objection to claim 45 regarding “C. elegans” should read “Caenorhabditis elegans” is withdrawn in view of the cancellation of the claim in the amendment received August 5, 2022.



Withdrawn Rejections
The rejection of claims 41, 46-48, 50, 52, and 53 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention is withdrawn in view of the amendment received August 5, 2022. 
The rejection of claims 41, 50, 52, and 53 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendment received August 5, 2022. 

The rejection of claims 41, 46-48, 50, 52, and 53 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,864,153 is withdrawn in view of the amendment received August 5, 2022.

Sequence Interpretation
	The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.

New Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 50, 52, and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed method. For example, it is unclear what the metes and bounds of “a LITE-1 polypeptide of SEQ ID NO: 1” is since a transitional phrase is not present. Transitional phrases can help clarify what portion of SEQ ID NO: 1 is required by the claim (see the above “Sequence Interpretation” section).




Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 41, 50, 52, and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,864,153 in view of Liu et al., 2010, C. elegans phototransduction requires a G protein-dependent cGMP pathway and a taste receptor homolog, Nat Neurosci, 13(6): 715-722. Both the presently claimed method and the method as claimed in 10,864,153 are drawn to methods of protecting the skin against UVA and/or UVB light comprising contacting the skin of a subject with a composition of a LITE-1 polypeptide with S226F and/or A332V mutation(s) and a pharmaceutically acceptable carrier in a pharmaceutical composition, a cosmetic composition, a sunscreen, a moisturizer, a gel, an ointment, a stick, a cream, a lotion, and wherein the composition is formulated for topical administration.
However, U.S. Patent No. 10,864,153 does not specifically claim WT LITE-1 (SEQ ID NO: 1).
For present claims 41, 50, 52, and 53, Liu et al. teach WT LITE-1 (please refer to the entire reference particularly “Phototransduction in photoreceptor cells require LITE-1” and “LITE-1 confers photosensitivity to photo-insensitive cells”). 
The claims would have been obvious because the substitution of one known element (i.e. single or double mutant of LITE-1) for another (WT LITE-1) would have yielded predictable results (i.e. administration of LITE-1 to skin of a subject) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 10,864,153 in view of Liu et al. for claims 41 and 50 were considered but are not persuasive for the following reasons.
	Applicants contend that since U.S. Patent No. 10,864,153 claims LITE-1 polypeptide with S226F and/or A332V mutation(s), U.S. Patent No. 10,864,153 does not read on the present claims.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 10,864,153 in view of Liu et al. renders obvious the method of the instant claims. Figures 9A-9G and 11A-11I and paragraphs 23 and 25 of the present specification show that WT LITE-1 (SEQ ID NO: 1) absorbs UVA and UVB. With respect to UVB, WT LITE-1 (SEQ ID NO: 1) and mutations S226K and A332V have similar results. Liu et al. teach WT LITE-1 (please refer to the entire reference particularly “Phototransduction in photoreceptor cells require LITE-1” and “LITE-1 confers photosensitivity to photo-insensitive cells”). Thus, one of skill in the art would recognize that WT LITE-1 (SEQ ID NO: 1) could be utilized instead of LITE-1 with S226K and/or A332V mutations.
	Please note: the present claims are currently being interpreted as requiring the full-length sequence of SEQ ID NO: 1.
	In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658